Citation Nr: 1128533	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  04-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a chronic left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In October 2004 a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is of record.  The Veteran was scheduled for a Travel Board hearing in March 2010; however, he failed to appear for the hearing.

The case was previously before the Board in May 2007, June 2010, and December 2010.  In June 2010, the Board reopened the claims and remanded them for additional development.  In December 2010, the Board again remanded the claims for further development.

This appeal was assigned to the undersigned by the Chairman in 2007.  Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Third degree bilateral pes planus was noted on November 1952 pre-induction examination; bilateral pes planus did not permanently increase in severity during service.

2.  The Veteran's chronic left ankle disability did not manifest during service or within one year of discharge from service, and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.306 (2010).

2.  Service connection for a chronic left ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was advised of VA's duties to notify and assist in conjunction with his claims.  Although he did not receive complete notice prior to the initial rating decision, June 2008, August 2009, and August 2010 letters provided essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The June 2008 and August 2010 letters explained the evidence necessary to substantiate his claims of service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  June 2008 and August 2009 letters also informed him of disability rating and effective date criteria.  August 2009, September 2010, and May 2011 supplemental statements of the case (SSOCs) readjudicated the matters after the appellant and his representative were given an opportunity to respond and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Board also finds that all necessary development and assistance has been accomplished.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records and adequately identified and available private and VA treatment records have been secured.  The Veteran identified private treatment from Dr. A.C.; however, a February 2004 statement from Dr. A.C. indicates he sold his practice to A.H., DPM.  A February 2004 letter from A.H. states that he was unable to locate treatment records for the Veteran.  In a November 2003 statement, the Veteran's spouse listed several private treatment providers from whom the Veteran has received treatment, including Drs. J.B., W.J.L., and H.  The record is unclear regarding whether Drs. J.B. and W.J.L. treated the Veteran for his pes planus or left ankle disability.  An August 2010 letter asked the Veteran to clarify for what disability(ies) these doctors treated him and asked him to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for these providers and Dr. H.  A December 2010 letter also requested that the Veteran identify any private treatment he has received for pes planus and the left ankle disability.  The Veteran did not respond to these letters.  VA has a duty to make reasonable efforts to obtain records not in the custody of a Federal department or agency where the claimant provides enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(1).  As the Veteran has not responded to the requests to adequately identify private treatment providers and has not otherwise adequately identified any outstanding private treatment records, VA's duty to assist by obtaining relevant private records has been met.  38 U.S.C.A. § 5103A(b), (c).  

Regarding VA treatment records, the Board notes that the record contains a September 2008 VA podiatry note that indicates the Veteran's podiatrist requested a second opinion after the July 2008 Compensation and Pension (C&P) examination.  An addendum to this note indicates the Veteran's wife was informed that C&P advised that the Veteran would need to see a Veterans Service Officer to have the RO reschedule a C&P appointment.  In June 2010 and December 2010, the Board remanded the claim to secure updated VA treatment records to clarify whether a second opinion was obtained.  Updated VA treatment records were secured and do not reflect that the Veteran took any further action in requesting another C&P examination or getting a follow-up opinion.  Thus, VA's duty to assist by obtaining VA treatment records is also met.  38 U.S.C.A. § 5103A(b), (c).  

The Veteran was provided with VA examinations to assess the etiology of pes planus and the left ankle disability in December 2004 and July 2008.  The examiners provided complete rationales for the opinions stated, relying on records that were reviewed and history provided by the Veteran.  Therefore, these VA examinations were adequate, as they were predicated on examination of the Veteran, a full review of his claims file and consideration of pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the requested development (clarifying the issues on appeal, scheduling the Veteran for a hearing before the Board, requesting information from the Veteran, and securing updated VA records) in the Board's May 2007, June 2010, and December 2010 remands was completed.  Therefore, there has been substantial compliance with the directives of these remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board concludes that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to satisfy the requirements of the VCAA.  Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b). 
Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  






III.  Factual Background and Analysis

A.  Bilateral Pes Planus

As an initial matter, it must be shown that the Veteran has a current diagnosis of bilateral pes planus, since service connection cannot be established without a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, July 2008 X-rays reveal severe pes planus of both feet. 

On November 1952 pre-induction examination, it was clinically noted that the Veteran had third degree pes planus, asymptomatic.  As such evidence shows bilateral pes planus was noted on examination when the Veteran was accepted and enrolled into service, the presumption of soundness on induction as to bilateral pes planus does not apply.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Therefore, his claim of service connection for bilateral pes planus will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral pes planus during service.

The Veteran argues that improper fitting boots and injuries to his feet and to his ankles during service aggravated his pes planus.  

Service treatment records (STRs) show that in April 1953, the Veteran reported having pain in his ankles.  An October 1953 STR shows the Veteran turned and sprained his left ankle after jumping out of a truck.  X-rays were negative.  He was put on light duty.

In November 1953 the Veteran was treated after a foot crush injury.  X-rays were negative and treatment consisted of hot soaks and an ace bandage.  

An August 1954 STR reflects that the Veteran sprained his left ankle while playing ball.  

On December 1954 separation examination, it was clinically noted that he had third degree pes planus.  

A November 2003 statement from the Veteran's spouse states that improper fitting shoes worn during service did not help his preexisting flat feet.  

At the October 2004 DRO hearing, the Veteran testified that his feet did not bother him prior to service.  Hearing Tr. at 4.  He stated that the boots he was issued when he entered service were too big and caused him to have difficulty balancing when he walked.  Id.  He developed calluses on his toes and on the balls of his feet, so he had to weight bear on the outside of his feet.  Id. at 5.  His feet hurt throughout the day and he noticed that they were swollen at the end of the day when he removed his boots.  Id. at 6-7.  He requested a boot change several times, but he was never provided with different boots.  Id. at 6-8.  By the end of his service, he noticed that the arch of his foot was "down more" and that the character of his footprint had changed.  Id. at 8-9.  He also testified that he believed injuries to his ankles during service hastened the deterioration of his feet.  Id. at 9.

To the extent that the Veteran asserts that his bilateral pes planus increased in severity based on pain, swelling, calluses, and difficulty balancing during his period of active duty service, the Veteran is competent to describe such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Veteran's spouse is also competent to provide evidence regarding her observation of the Veteran's pes planus.  Notably, the United States Court of Appeals for Veterans Claims (Court) has specifically held that "pes planus is the type of condition that lends itself to observation by a lay witness."  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran is also competent to provide evidence regarding the facts and circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  His history of injuring his feet and ankles during service is supported by STRs.  Therefore, the evidence of record provides no reason to doubt his and his spouse's statements and the Board concludes that these statements are competent and credible as to the injuries experienced in service and the observable symptomatology of bilateral pes planus.

However, when weighed against the other evidence of record, the Board finds that these lay statements do not sufficiently show that there was a permanent increase in severity of bilateral pes planus during service.  

Specifically, on December 1954 separation examination, it was clinically noted that the Veteran had third degree pes planus.  This is the same level of pes planus that was noted on service entrance examination.  This evidence weighs directly against a finding that there was a permanent increase in severity of bilateral pes planus during service as the clinical findings on entrance and separation were equivalent.  

It is also notable that more than three years after service discharge, on April 1958 VA examination, the Veteran's pes planus was noted to be at the same third degree level of severity. 

Additionally, although STRs show the Veteran injured his feet and ankles during service, VA examiner opinions interpreting these records found that he did not experience any chronic residuals from the injuries.  After interviewing and examining the Veteran, reviewing his claims file, and reviewing medical literature, the December 2004 VA examiner concluded that STRs did not reveal "extensive injuries at the ankles."  Moreover, she concluded that the Veteran's bilateral pes planus was not at least as likely as not related to injuries that occurred during service.  In reaching these conclusions, the examiner considered the Veteran's reports that he has experienced bilateral foot pain since his discharge from service and that he experienced partial recovery after those injuries with generalized foot discomfort, increased foot fatigue, and decreased tolerance to long periods of standing or walking while on active duty.  She explained that the Veteran had pes planus since childhood and that the current status of his pes planus was consistent with the natural progression of the condition.  

The July 2008 VA examiner also interviewed and examined the Veteran and reviewed his VA claims file.  He specifically discussed the Veteran's in-service ankle sprains and foot crush injury and noted that treatment in service involved icing and strapping.  He explained that these injuries did not result in significant foot trauma and that the treatment provided in service was not consistent with severe injuries of the feet.  The examiner noted the Veteran's report that he has experienced consistent and unremitting discomfort in his left foot since his in-service injuries.  Based on his findings that the injuries in service were not of a severe nature, the examiner opined that it was less than likely that injuries sustained during service significantly affected the Veteran's current lower extremity disabilities and that it was more likely that they resulted from chronic progression of pes planus.  

The Board places substantial probative weight on the December 2004 and July 2008 VA examiner's opinions.  These opinions reflect a full review of the STRs and the competent and credible lay and medical evidence of record, reveal a complete familiarity with the Veteran's medical history, are supported by detailed findings and rationale, and are couched in certain terms.  The December 2004 VA examiner additionally reviewed current medical literature on the matter.  Both examiners discussed that the Veteran had preexisting pes planus and they explained that the status of his pes planus did not show any increase beyond the normal and natural progression of the condition.  Therefore, they described the disability in sufficient detail and thoroughly explained the reasoning for their conclusions, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The record also contains treatment records from A.J.C., DPM, MS.  April 1997 and August 1999 records reveal medial arch collapse on the left foot secondary to old talolcalcaneal pathology and resultant degenerative changes.  These records do not explain the basis for this statement and do not clearly reference the Veteran's service or indicate that bilateral pes planus increased in severity during service.  As such, these records hold less probative weight than the opinions of the December 2004 and July 2008 VA examiners on the matter of whether there was a permanent increase in severity in service.  
A letter from A.J.C., received in November 2004, states that the Veteran "will require long term treatment for his foot . . . problems, with his previous injuries and subsequent secondary problems" which have been exacerbated by his preexisting pes planus.  She opined that it "seem[ed] appropriate to consider these problems as service related."  The Board also places little probative weight on this letter.  A.J.C. does not provide a rationale or analysis for her conclusion that the Veteran's foot problems are "service related."  Without a rationale or analysis for this conclusion, the Board cannot appropriately weigh it against any contrary opinion.  See Stefl, 21 Vet. App. at 123 ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, although the letter recognizes that the Veteran had preexisting pes planus, it does not explain whether the finding that the current foot problems are related to service indicates that there was an increase in the severity of bilateral pes planus during service.  The Court has held that when missing information from a private medical report is "relevant, factual, and objective," VA may need to seek further clarification from the private treatment provider.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  However, the Board finds that seeking such clarification is not necessary with this medical opinion, as the question requiring clarification is a matter of opinion, not a factual and objective issue.  See id. (stating that "we do not interpret VA statutes and regulations as establishing a broad requirement that VA inquire of private medical experts regarding the opinions expressed in their examination reports or the general bases therefor").

A March 2008 letter from R.W.P., DPM notes that the Veteran has significant bilateral pes planus defect, which had been present since childhood.  R.W.P. noted that the Veteran has pain associated with his "longstanding pes planus, i.e. arch strain, post[erior] tibial tendonitis, and bunions."  Although this letter notes that the Veteran currently has significant pain from pes planus, it does not provide an opinion about whether the disability showed a permanent increase in severity during service.  Therefore, it has no probative value on that matter.

In weighing the competent evidence of record on the matter of whether there was a permanent increase in severity of bilateral pes planus during service, the Board places the most probative value on the service separation examination that found the Veteran's pes planus was at the same level of severity as when he entered service, similar findings on April 1958 VA examination, and the December 2004 and July 2008 VA examiner's opinions.  

Although the Veteran's and his spouse's lay contentions regarding an increase in symptoms during service are competent and credible, they do not show a permanent worsening of the underlying condition of bilateral pes planus.  See Jensen, 4 Vet. App. at 306-07.  Therefore, their statements are outweighed by the other competent and probative evidence of record that shows bilateral pes planus did not undergo a permanent increase in severity during service.  As such, the Board finds that the presumption of aggravation found in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not arise.  Browder v. Derwinski, 1 Vet. App. 204, 206-07 (1991).  

In conclusion, a preponderance of the evidence is against the claim; therefore, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim of service connection for bilateral pes planus is denied.

B.  Chronic Left Ankle Disability

The Veteran alleges that injuries to his left foot and ankle in service caused his current chronic left ankle disability. 

Regarding whether the Veteran has a current left ankle disability, on December 2004 VA examination, the assessment was mild osteoarthritic changes at the left ankle and severe osteoarthritic changes at the subtalar and midtarsal joints, left greater than right.  Thus, the record reveals the Veteran has a diagnosis of a chronic left ankle disability during the appeal period and the first element of the claim for service connection is met.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

The November 1952 pre-induction examination is negative for a left ankle disability.  Therefore, the Veteran is presumed sound as to a left ankle disability.  

However, there is an indication in the record that the Veteran may have had a preexisting left ankle disability.  A November 1953 STR shows that the Veteran reported having a history of rheumatitis in both ankles three years previously.  A February 1958 lay statement from R.H. states that she had known the Veteran since he was born and that he had rheumatism and arthritis prior to service.  On April 1958 VA examination, the Veteran reported having injured his ankle in 1943, before service, when a big stone rolled over it; he indicated his ankles were not broken.  A June 1982 private treatment record from Dr. A.L. shows the Veteran reported a history of having an episode of progressive joint pains beginning in his ankles prior to entrance into service at the age of 17.  He reported being transiently disabled, but he gradually improved after being treated with medication.  He noted that he entered service soon thereafter.  The impression was "history of arthritis - questionable rheumatic fever."  

This evidence does not constitute clear and unmistakable evidence that a left ankle disability preexisted service.  The Board recognizes that lay statements may be capable of constituting clear and unmistakable evidence to rebut the presumption of soundness.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994); see also Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000) ("All that [38 U.S.C. § 1111] requires is that the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.").  Although the Veteran and R.H. are competent to provide evidence regarding observable symptoms the Veteran experienced prior to service, their statements do not clearly indicate that rheumatitis or the ankle injury before service resulted in a chronic left ankle disability that preexisted service.  They do not elucidate the nature or residuals of any rheumatitis, any residuals of the alleged ankle injury, the course of treatment, or any other factors that may enable the Board to gauge any relevant information as to the preexistence of a left ankle disability.  The June 1982 record from Dr. A.L. is also not clear and unmistakable evidence of preexistence as the Veteran's history indicates that the symptoms he experienced resolved before he entered service; hence, they do not undebatably show that he had a preexisting chronic disability of the left ankle.  

As such, the above evidence is not clear and unmistakable and is insufficient to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Because the presumption of soundness has not been rebutted, the claim becomes one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

As explained above, STRs show the Veteran sprained his left ankle in October 1953 and August 1954 and that he suffered a foot crush injury in November 1953.  Hence, the second element of the claim for service connection for a chronic left ankle disability is substantiated as the record sufficiently establishes the Veteran experienced left ankle injuries during service.  

What remains to be established is that there is a causal relationship between current left ankle osteoarthritis and injuries incurred in service.  

If left ankle arthritis manifested to a compensable degree within the first post-service year, then the Veteran would be entitled to service connection on a presumptive basis for arthritis as a chronic disease.  However, the record does not contain any evidence that arthritis manifested in service or in the Veteran's first postservice year.  Ankle X-rays taken during service were negative.  About four years after the Veteran's discharge from service, on April 1958 VA examination, X-rays of the ankles were negative.  Consequently, service connection for left ankle arthritis on the basis that arthritis became manifest to a compensable degree within one year of service discharge is not warranted.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has reported in submitted statements, testimony at the October 2004 DRO hearing, and in reports of medical history provided during private and VA treatment that he has experienced a sore ankle and ankle pain since injuring his left ankle in service.  Statements and testimony from the Veteran's spouse have also provided her observations regarding the pain and difficulties the Veteran has experienced with his left ankle since service.  The Veteran and his spouse are competent to report such observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  The Board also concludes that their statements regarding continuity of symptomatology are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  

A December 2003 letter from A.J.C., DPM, MS notes that the Veteran has a history of a service-related injury to the left foot with resultant degenerative joint disease and posterior tibial insufficiency.  Similarly, a November 2004 opinion from A.J.C., DPM, MS states that the Veteran sustained sprains to his ankles during service and that the Veteran would require long term treatment for ankle problems because of his previous injuries and subsequent secondary problems, which had been exacerbated by his preexisting pes planovalgus.  She stated that it "seem[ed] appropriate to consider these problems as service related."

On December 2004 VA examination, the Veteran reported having ankle pain since discharge from service because of a foot crush injury and ankle sprains in service.  The Veteran noted that recovery after each injury involved wrapping, icing, and elevating the extremity.  He denied having any surgery, casting, or hospitalization after the in-service injuries.  The Veteran reported that his ankles have gotten progressively more painful, unstable, weak, stiff, and swollen with fatigability and lack of endurance.  He had never had any ankle surgery and denied any post-service injuries.  After the examiner reviewed the Veteran's claims file and current medical literature, she concluded that the Veteran's current ankle pain was not at least as likely as not due to the injuries that occurred to his feet and ankles during service.  She noted that the STRs did not indicate extensive injuries at the ankles and that the Veteran's major source of pain is not at the ankle, but at the joints and tendons primarily involved in end stage progressive pes planus deformity.  She reported that "ankle joint osteoarthritis also develops as a result of the abnormal, excessive, repetitive stress placed at the ankle joint in the presence of pathologic subtalar and midtarsal joints functioning mal-aligned as in third degree pes planus foot deformity."

A March 2008 private opinion from R.W.P., DPM notes that the Veteran injured both of his feet during his military service.  These injuries were treated with support, ice, and elevation.  R.W.P. noted that the Veteran has continued to have pain over the years in his left ankle.  He opined that a significant source of the Veteran's pain and discomfort was arthritic changes in his left ankle.  He further concluded that such arthritic changes were likely a result of trauma suffered during the Veteran's military service.  

On July 2008 VA examination, the Veteran complained of exacerbated pain in the left ankle subsequent to ankle and foot injuries while on active duty.  The examiner noted treatment in the military of icing and strapping.  He indicated there was no evidence of a significant injury at that time and that the treatment received was not consistent with a severe injury.  After reviewing the Veteran's claims file and finding a lack of significant trauma even when considering the sprains and having a cement block fall on his foot, the examiner concluded that the Veteran's current ankle disabilities were related to the bilateral pes planus disability.  The examiner noted that weight bearing X-rays revealed little evidence of severe degenerative changes in the ankle on either side, but he noted that joint narrowing at the subtalar joint and talar navicular joint shown on X-rays was consistent with pes planus deformity.  He thus concluded that it was "less than likely that [the Veteran's] injuries while on active duty significantly affected his current situation and it is more likely that it is due to chronic progression of his pes planus."

In weighing the respective medical opinions, the Board finds that the December 2004 and July 2008 opinions hold the most probative weight.  These opinions reflect a full review of all competent and credible lay and medical evidence of record, reveal a complete familiarity with the Veteran's medical history, are supported by detailed findings and rationale, and are couched in certain terms.  These opinions both reach the same conclusion - that the Veteran's current chronic left ankle disabilities are related to the Veteran's bilateral pes planus deformity, which as explained above, was not aggravated by the Veteran's service and is not entitled to service connection.  

The Board places less probative weight on the December 2003 and November 2004 opinions from A.J.C. and on the March 2008 private opinion of R.W.P.  The opinions from A.J.C. do not provide an explanation for the conclusion that the Veteran's current ankle disabilities are related to his service.  Although she mentions that pes planus has exacerbated his ankle disabilities she does not explain this statement.  Similarly, R.W.P. states that arthritis in the Veteran's left ankle is a result of in-service trauma; however, he also does not provide a sufficient rationale for his conclusion.  Although he references the Veteran's STRs, he does not explain how he reached the conclusion that the injuries experienced in service were related to the current left ankle disability nor does he discuss any affect pes planus may have had on the ankle disability.  The Court has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The conclusory opinions from A.J.C. and R.W.P. are not supported with analyses the Board can weigh against any contrary opinion.  Thus, they do not provide sufficient detail and rationale to allow the Board to make a fully informed decision on the matter of direct service connection for a chronic left ankle disability.  See Stefl, 21 Vet. App. at 123.

Although the Veteran's and his spouse's lay contentions regarding continuity of symptomatology are competent and credible, the Board finds that their statements are outweighed by the December 2004 and July 2008 VA examiner's opinions.  The etiology of left ankle arthritis is a complex medical question that is not capable of resolution by lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, these opinions considered the lay statements of record when reaching their conclusions that the Veteran's left ankle arthritis was more likely related to the Veteran's bilateral pes planus than to injuries sustained in service.  

In summary, as the preponderance of the evidence is against the claim for service connection for a chronic left ankle disability, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the claim is denied.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for a chronic left ankle disability is denied.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


